DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6-8 and 10-17are rejected under 35 U.S.C. 103 as being unpatentable over Hata (US2012/0113272) in view of Cohen (US2016/0100101).

Regarding claim 2, Hata discloses a system, comprising: 
an image capture component (Fig. 1-2: camera 101); 
a processor (Fig. 2: control unit 110); and 
a non-transitory computer-readable medium having stored thereon instructions that are executable to cause the system to perform operations ([0154-0156]: See storage medium, CPU/MPU and program code stored in the storage medium) comprising: 
based on a capture of a first image by the image capture component, accessing analysis data corresponding to an analysis of previous image effect usage data ([0030; 0033]: an Image Scene Determination Unit 111 determines an image scene based on an image signal; [0038]: camera information, imaging information, imaging condition, camera location, GPS or time zone is acquired so that a DB 206 can analyze similar images with similar camera information to determine auxiliary information), wherein the analysis of the previous image effect usage data includes analysis of usage data to determine that a usage amount of a first image effect of a plurality of image effects is greater than a particular usage amount ([0043-0059]: Hata teaches different types of image scene with highest imaging frequency are used as imaging scene determination auxiliary information. Therefore, image with highest imaging frequency is inherently image effect with greater than a threshold usage amount);
determining a recommendation based on the analysis data corresponding to the previous image effect usage data ([0034-0036; 0107]: Abstract; See also one of recommendation from Scene determination processing and result from one of Fig. 3, 5 or 8); 
However, Hata fails to explicitly disclose “a digital filter recommendation applicable to the first image and an object within the first image and the digital filter is applied post-processing of the capture of the first image; 
displaying the digital filter recommendation applicable to the first image;
receiving a selection of the digital filter to apply to the first image; and applying the digital filter to the first image”.
In an analogous of art, Cohen discloses a PA on a cell phone that may facilitate selecting a particular filter and various associated parameters to apply to a captured digital photograph ([0020]). In certain embodiments, using a PA (and/or other processes or applications) an individual may capture a digital photograph, apply a digital filter (or filters) to the photograph, and share the altered digital photograph with friends on a social networking application for recommending filter effect wherein application of a filter may result in adjustments to the color and/or color balance of a photograph, may cause a photograph to display various effects, vignetting, aging, spot-focus, dodging (lightening), burning (darkening), tilt-shifting, may apply borders, shading or other effects and so on. In certain embodiments, filters may be applied to selected portions of an image (Fig. 4: zone 402 : [0068-0070]), particular sets of pixels in a digital image and/or may be applied to an image as a whole ([0021-0023]). Furthermore, steps 216-222 of Fig. 20 teach steps to provide a list of filters, receives a selection of a filter from the list, apply the first image filter and provide a preview of the effect of the first image filter ([0059-0065]). Step 216 also shows a filter is applied before processing preview or in some other cases different type of filters are applied to different quadrant  of a display ([0069-0070]). In light of the teaching from Cohen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hata to recommend different filter effects.  The modifications thus provide different graphical effect on a selected portions of an image, particular sets of pixels in a digital image and/or an image as a whole (Cohen: abstract; [0021-0023]).

Regarding claim 6, Hata in view of Cohen fails to explicitly disclose the system of claim 2, wherein the system is a smartphone, and wherein the image capture component comprises a camera device of the smartphone (Cohen: [0020]).  

Regarding claim 7, Hata in view of Cohen discloses the system of claim 2, wherein displaying the digital filter recommendation applicable to the first image is performed from within a same application used to capture the first image (Hata: See camera processing application performed by camera 101 in one of Fig. 3, 8 and 10).  

Regarding claim 8, Hata discloses the system of claim 2, wherein the digital filter recommendation is based on a location associated with the first image (abstract; [0093-0124]).  

Regarding claim 10, the claim is a method of the apparatus claim 2. Therefore, claim 10 is analyzed and rejected as claim 2.

Regarding claim 11, Hata discloses the method of claim 10, wherein the method further comprises: obtaining the analysis data from a service provider server (Hata: Fig. 3, 8 and 10: See image server 204) corresponding to an application on the user device (Fig. 3, 8 and 10: See camera processing application performed by camera 101).  

Regarding claim 12, Hata in view of Cohen discloses the method of claim 11, wherein the service provider server (Hata: Fig. 3, 8 and 10: See image server 204) corresponds to an image sharing platform (Cohen: [0020]).  

Regarding claim 13, Hata in view of Cohen discloses the method of claim 10, wherein the method further comprises making a recommendation regarding posting the first image on a social media service (Cohen: [0019-0020; 0024; 0041]).

Regarding claim 14, the claim is a method of the apparatus claim 7. Therefore, claim 14 is analyzed and rejected as claim 7.

Regarding claim 15, Hata in view of Cohen discloses the method of claim 10, wherein the user device is a smartphone (Cohen: [0020]) and wherein the previous image effect usage data includes image effect usage data by a user of the smartphone (Cohen: [0044; 0046; 0050]).  

Regarding claim 16, the claim contains the same limitation as claim 2 or 10. Therefore, claim 16 is analyzed and rejected as claim 2 or 10. However, the claim further requires: “a non-transitory computer-readable medium having stored thereon instructions executable by a computer system to cause the computer system to perform operations” ([0155-0157]).

Regarding claim 17, Hata in view of Cohen discloses the non-transitory computer-readable medium of claim 16, wherein the operations further comprise: displaying one or more selection options for one or more additional digital filters applicable to the first image in addition to a selection option for the digital filter recommendation (Cohen: See list or selection of filters in Fig. 2 and 3-4).  

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Cohen and further in view of Hostyn (US2015/0170039).

Regarding claim 9, Hata in view of Cohen fails to explicitly disclose the system of claim 2, wherein the analysis of the usage data comprises analysis of a plurality of images accessed via one or more social media services.  
In an analogous of art, Hostyn discloses an image processor to determine trends in picture taking activity based on a set of meta information or large meta information corresponding to picture taken from all over the world, internet or cloud server and provide recommendations to camera devices based on detected trends in picture taking activity ([0028; 0067]; Fig. 6 step S103-S109). In light of the teaching from Hostyn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hata to analyze trends in picture taking activity. The modifications thus provide recommendations to camera devices based on wide range of storage media, internet cloud server or pictures taken from all over the world (Hostyn: [0028; 0067]; Fig. 6 step S103-S109).  

Allowable Subject Matter
Claims 3, 5, 18-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 3, the prior art of Hata discloses a camera for recommending scene determination results based on scene having high imaging frequency. The prior art of Cohen discloses a camera for recommending image filters. The prior art of Hostyn discloses a camera to recommend base on trends in picture taking activity. The prior art of Wexler (US2009/0162042) discloses a guided photography based on a captured image. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the system of claim 2 further in combination with: “wherein the analysis of the usage data comprises analysis of account data corresponding to an application configured to apply the digital filter to the first image”.  

Regarding claim 5, the prior art of Hata discloses a camera for recommending scene determination results based on scene having high imaging frequency. The prior art of Cohen discloses a camera for recommending image filters. The prior art of Hostyn discloses a camera to recommend base on trends in picture taking activity. The prior art of Wexler (US2009/0162042) discloses a guided photography based on a captured image. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the system of claim 2 further in combination with: ”wherein the analysis of the usage data comprises determining that a greater number of uses of the digital filter have occurred in a more recent previous time period than a number of uses of the digital filter in a less recent previous time period”.  

Regarding claim 18, the prior art of Hata discloses a camera for recommending scene determination results based on scene having high imaging frequency. The prior art of Cohen discloses a camera for recommending image filters. The prior art of Hostyn discloses a camera to recommend base on trends in picture taking activity. The prior art of Wexler (US2009/0162042) discloses a guided photography based on a captured image. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the non-transitory computer-readable medium of claim 17 further in combination with: “wherein the one or more additional digital filters include a particular digital filter that has not had a recommendation provided for the particular digital filter”.  

Regarding claim 19, the prior art of Hata discloses a camera for recommending scene determination results based on scene having high imaging frequency. The prior art of Cohen discloses a camera for recommending image filters. The prior art of Hostyn discloses a camera to recommend base on trends in picture taking activity. The prior art of Wexler (US2009/0162042) discloses a guided photography based on a captured image. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the non-transitory computer-readable medium of claim 16 further in combination with: “wherein the analysis of the usage data comprises analysis of account data corresponding to an application configured to apply the digital filter to the first image”.  

Regarding claim 21, the prior art of Hata discloses a camera for recommending scene determination results based on scene having high imaging frequency. The prior art of Cohen discloses a camera for recommending image filters. The prior art of Hostyn discloses a camera to recommend base on trends in picture taking activity. The prior art of Wexler (US2009/0162042) discloses a guided photography based on a captured image. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the non-transitory computer-readable medium of claim 16 further in combination with: “wherein the analysis of the usage data comprises determining that a particular number of uses of the digital filter have occurred in a particular time period by a particular number of users”. 

	Regarding claims 4 and 20, the claims are objected as the claims being depending upon the objected claims 3 and 18, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                             05/20/2022